Citation Nr: 0432759	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1964 to 
May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
appellant testified at a personal hearing before the Board 
sitting at the RO in September 2004.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, although letters were sent to the veteran 
addressing the requirements of the VCAA as it pertains to 
other issues, VA has not sent a letter to the veteran 
addressing the requirements of the VCAA as it pertains to the 
issues of entitlement to service connection for diabetes 
mellitus and entitlement to service connection for bilateral 
hearing loss.  Consequently, there is no notice to the 
veteran of the division of responsibilities between him and 
VA in obtaining evidence relevant to the above noted claims 
and no notice of the evidence needed to substantiate the 
claims.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the appellant was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
completely fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

The Board also notes that service connection for post-
traumatic stress disorder (PTSD) was denied in a January 2004 
rating decision, and the veteran was notified of the denial 
later in January 2004.  A Notice Of Disagreement (NOD) to the 
January 2004 denial of service connection for PTSD was 
received by VA in February 2004.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has 
not yet issued a Statement of the Case as to the issue of 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 19.26 (2003).  The Board is, therefore, obligated to remand 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  Appropriate action, including the 
issuance of a Statement of the Case and 
notification of the veteran's appellate 
rights, is needed on the issue of entitlement 
to service connection for PTSD.  38 C.F.R. 
§ 19.26.  The veteran and his representative 
are reminded that to vest the Board with 
jurisdiction over this issue, a timely 
Substantive Appeal to the January 2004 rating 
decision denying the claim must be filed.  
38 C.F.R. § 20.202 (2003).  To vest the Board 
with jurisdiction over any adverse decision, 
the veteran must submit a timely notice of 
disagreement as well as a timely substantive 
appeal.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


